Citation Nr: 0202574	
Decision Date: 03/20/02    Archive Date: 04/04/02

DOCKET NO.  00-11 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama


THE ISSUE

Entitlement to a rating higher than 20 percent for service-
connected fibromyalgia.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Associate Counsel






INTRODUCTION

The veteran served on active duty from April 1997 to March 
1999.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 1999 RO rating decision that awarded 
service connection and a 20 percent rating for fibromyalgia.  
The veteran appeals for a higher rating.


FINDINGS OF FACT

Since separation from active service, the veteran's service-
connected fibromyalgia has been manifested by various 
symptoms including pain involving his entire spine, legs, and 
arms; the condition has been constant, or nearly so, and 
refractory to therapy.  


CONCLUSION OF LAW

The criteria for a 40 percent rating for service-connected 
fibromyalgia have been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.71a, Diagnostic Code 5025 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual background

The veteran served on active duty in the United States Air 
Force from April 1997 to March 1999.  His service medical 
records show that throughout service he had complaints of 
bodily discomfort, primarily of the low back but also of 
other areas such as the upper back and neck.  There were 
various diagnostic impressions for his symptoms.  The 
diagnosis by a medical board near the end of his service was 
fibromyalgia, and the veteran was given a medical discharge 
with severance pay.

In May 1999, the veteran claimed service connection for 
fibromyalgia.

The veteran underwent a VA examination for fibromyalgia in 
June 1999.  He complained of neck pain, joint pain, and 
muscle pain that were triggered by stress and exertion.  He 
complained of musculoskeletal pain in the neck, back, knees, 
joints, and thigh areas.  He also complained of fatigue, poor 
sleep, acid reflux, vomiting, depression, and anxiety.  He 
reported losing time from work.  On physical examination, it 
was noted the condition was currently active.  The areas 
involved were the neck, lower back, knees, and upper 
extremity joints.  There also were trigger points in the 
posterior scapular area, posterior neck area, and posterior 
lumbar area.  Muscle strength in the involved areas was 5/5.  
X-rays showed mild straightening of the normal cervical 
lordosis in an otherwise unremarkable study as well as 
sacralization of L5 and mild narrowing of the intervertebral 
disc space of L5-S1.  The diagnosis was symptomatic 
fibromyalgia.  

On general medical examination in June 1999, the veteran had 
flexion of the knees to 130 degrees and no instability of the 
knees, and full range of foot and ankle motion, with no 
tenderness of the ankle joints.  There was tenderness on 
movement of the neck on rotation to the left and to the 
right, but with normal extension, flexion, and rotation of 
the neck.  There was mild muscle spasm of the lumbar spine 
and cervical spine areas, but extension, flexion, lateral 
bending, and rotation of the lumbar spine were within normal 
limits.  Diagnoses included a history of hypertension, 
history of fibromyalgia, musculoskeletal spasm of the neck 
and back with pain on movement, and gastroesophageal reflux 
disease.

In December 1999, the RO granted service connection and a 20 
percent rating for fibromyalgia, effective the day after 
release from service.  The veteran appealed for a higher 
rating.

In June 2000, the veteran claimed service connection for a 
low back disorder.

The veteran underwent a VA spine examination in July 2000.  
He complained of pain, weakness, stiffness, fatigability, and 
lack of endurance.  He reported taking medication daily.  He 
reported he had periods of flare-ups with temperature changes 
or on standing or sitting too long.  He said he occasionally 
used a cane when shopping.  He claimed he was unemployed 
because of fibromyalgia.  He said the condition involved 
every joint of his body.  He said he would have to lie down 
because of inability to stand or sit for any length of time.  
On physical examination, there was objective evidence of 
painful motion, spasm, weakness, and tenderness, and he had 
difficulty getting in and out of a chair.  The musculature of 
the back was normal, and deep tendon reflexes in the upper 
and lower extremities were a brisk 2+ and equal.  Cervical 
spine motion consisted of right flexion to 26 degrees, left 
flexion to 36 degrees, forward flexion to 32 degrees, and 
backward extension to 62 degrees; normal motion was described 
as 45 degrees for each motion.  Range of motion of the 
thoracic and lumbar spines was as follows: right flexion to 
24 degrees (normal of 50 degrees), left flexion to 22 degrees 
(normal of 50 degrees), forward flexion to 70 degrees (normal 
of 90 degrees), and backward extension to 22 degrees (normal 
of 30 degrees).  The diagnosis was fibromyalgia, muscles and 
entire spine with loss of function due to pain.  

In a September 2000 statement, the veteran asserted that he 
met the criteria for a higher rating for fibromyalgia.  He 
said his symptoms were constant and involved pain throughout 
his spine, arms, and legs.  He noted he had applied for 
Social Security Administration (SSA) disability benefits 
because of this condition.  (The SSA subsequently reported 
that the veteran's SSA claim was denied in September 2000).

The veteran underwent another VA fibromyalgia examination in 
October 2000.  He reported that his symptoms were 
precipitated and alleviated by standing, sitting too long, 
and lifting stress in the lower back and neck; relaxation and 
stretching also alleviated the symptoms.  He reported he had 
sleep disturbances, irritable bowel and gastrointestinal 
symptoms, and periods of depression and anxiety.  He took 
medication.  He said he had been fired from a job because of 
his symptoms.  On physical examination, his condition was 
noted to be active, and the area involved was his back.  
There were no trigger tender points, and the muscle strength 
in the involved area was fair.  The diagnosis was 
fibromyalgia.

On VA examination of the spine in October 2000, the veteran 
reported that his pain extended from the base of his neck to 
his tailbone and that it went into both arms and legs.  He 
complained of pain, weakness, stiffness, fatigability, and 
lack of endurance.  He reported experiencing flare-ups with 
excessive walking.  He did not use an assistive device for 
walking; he said he had previously used a cane when his leg 
had been hurting, but no longer did so.  He claimed he was 
unemployed because of his back.  He said that since service 
he worked a few months at a video store but was fired because 
of medical appointments.  On physical examination, there was 
objective evidence of painful motion, spasm, weakness, and 
tenderness.  There were no postural abnormalities, and the 
musculature of the back was satisfactory.  His deep tendon 
reflexes were 2+ and equal.  Lumbar spine motion consisted of 
flexion to the right to 30 degrees (which should have been to 
50 degrees); flexion to the left was to 28 degrees (instead 
of 50 degrees); forward flexion was to 60 degrees (instead of 
90 degrees); backward extension was to 20 degrees (instead of 
30 degrees).  The diagnosis was post-traumatic degenerative 
joint disease of the lumbosacral spine with loss of function 
due to pain, although it was noted that X-rays were normal.

In May 2001, the RO awarded service connection and a 20 
percent rating for musculoskeletal low back pain.  The 
veteran has not appealed the rating assigned for such 
condition.

II.  Legal analysis

The veteran is seeking an evaluation higher than 20 percent 
for his service-connected fibromyalgia.  

Through discussions in the rating decisions, statement of the 
case, and supplemental statements of the case, the veteran 
has been notified of the evidence needed to substantiate his 
claim.  He has been provided VA examinations, and identified 
treatment records have been obtained.  The Board is satisfied 
that the notice and duty to assist provisions of the law have 
been satisfied.  38 U.S.C.A. §§ 5103, 5103A (West Supp. 
2001); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159).

This is an initial rating case, on the granting of service 
connection, and thus different percentage ratings for the 
disability may be assigned for different periods of time, 
since the effective date of service connection, based on the 
facts found (so-called "staged ratings").  Fenderson v. 
West, 12 Vet. App. 119 (1999).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5025, various 
ratings are assigned for fibromyalgia involving widespread 
musculoskeletal pain and tender points, with or without 
associated fatigue, sleep disturbance, stiffness, 
paresthesias, headache, irritable bowel symptoms, depression, 
anxiety, or Raynaud's-like symptoms.  A 20 percent rating is 
assigned when such symptoms are episodic, with exacerbations 
often precipitated by environmental or emotional stress or by 
overexertion, but are present more than one-third of the 
time.  A rating of 40 percent is warranted where such 
symptoms are constant, or nearly so, and refractory to 
therapy.  A note to this diagnostic code indicates that 
widespread pain means pain in both the left and right sides 
of the body, that is both above and below the waist, and that 
affects both the axial skeleton (i.e., cervical spine, 
anterior chest, thoracic spine, or low back) and the 
extremities.

Fibromyalgia was diagnosed in service, and the veteran 
received a disability discharge with severance pay.  Since 
separation from service, the veteran has taken medication for 
this condition yet continues to complain of constant pain of 
all joints, particularly all areas of the spine.  He has 
other vague symptoms as well, such as sleep disturbance, 
gastrointestinal disturbance, and nervousness.  The VA 
examinations since service contain some positive objective 
findings such as muscle spasm and limitation of motion, 
although these examinations seem to largely be a recitation 
of a subjective history as related by the veteran.  
Nonetheless, the examiners have continued the diagnosis of 
symptomatic fibromyalgia.

The Board notes that this case presents the potential for 
prohibited pyramiding of ratings, inasmuch as the veteran is 
separately service-connected and compensated for a low back 
disability, and one of the major areas involving service-
connected fibromyalgia symptoms is the low back.  See 
38 C.F.R. § 4.14 (rule against pyramiding).  The fibromyalgia 
does, however, involve areas besides the low back.

For the next higher rating of 40 percent for fibromyalgia 
(which is the maximum schedular rating), the fibromyalgia 
symptoms must be constant, or nearly so, and refractory to 
treatment.  Giving the veteran the benefit of the doubt 
(38 U.S.C.A. § 5107(b)), the Board finds that he meets the 
criteria for a 40 percent rating, and thus a higher rating to 
this level is warranted.  It appears the fibromyalgia 
symptoms have been about the same since separation from 
service, and thus a continual 40 percent rating since the 
effective date of service connection (rather than different 
staged ratings) is in order.  Fenderson, supra.  

The Board also finds that consideration of a rating higher 
than 40 percent for fibromyalgia on an extraschedular basis 
under 38 C.F.R. § 3.321(b)(1) is not warranted.  An 
extraschedular rating requires an exceptional or unusual 
disability picture, with such related factors as marked 
interference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular standards.  Id.  The Board does not 
have the authority to assign an extraschedular rating in the 
first instance, and under the circumstances of the present 
case there is no basis for the Board to refer the case to 
designated VA officials for consideration of an 
extraschedular rating.  Bagwell v. Brown, 9 Vet. App. 337 
(1996).  The veteran's service-connected fibromyalgia has not 
resulted in recent hospitalizations nor has it produced 
marked interference with employment beyond what is already 
compensated by a 40 percent schedular rating.  


ORDER

A higher rating of 40 percent for service-connected 
fibromyalgia is granted.



		
	L.W TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

